 



EXHIBIT 10.1
September 7, 2006
James Merritt, M.D.
5285 Toscana Way, Apt. 8311
San Diego, California 92122
Dear James:
ADVENTRX Pharmaceuticals, Inc. is pleased to offer you full-time employment on
the terms and conditions stated in this letter agreement. We would employ you as
President and Chief Medical Officer reporting to Evan Levine, Chief Executive
Officer. Your responsibilities would include the following:
1. Position Responsibilities:

•   Develops goals, operating plans, policies, and short and long-range
objectives for the company.

•   Directs, monitors, and leads the staff in the development and implementation
of strategies, business plan, budget, and work plans to achieve company’s vision
and mission.

•   Responsible for overseeing all aspects of staff administration, including
hiring, terminations, salary administration, job descriptions, regular staff
meetings, performance evaluations, office policy and procedures and a timely
form of communication with support staff.

•   Coordinates with the company’s Scientific Advisory Board.

•   Represents the company on scientific and technical matters at internal and
external functions, to the financial community, partners, stakeholders, major
customers, government agencies, and the general public.

•   Manages the company’s portfolio of products and facilitates go/no decisions
at each stage of product development.

•   Develops the company’s research and development team through training and
headcount growth, as appropriate.

•   Supports the business development team on the technical due diligence
associated with investor relations, in-licensing, acquisitions, and
co-development agreements.

•   Works closely with legal advisors on enriching and optimizing the company’s
intellectual property portfolio.

•   Works closely with the clinical and regulatory team to ensure appropriate
preparation and submission of regulatory documents.

•   Responsible for the overall functions of Clinical, Research & Development,
Regulatory, Business Development, Sales & Marketing, Facility & Operations,
Administration and Human Resources.

•   Perform other duties consistent with your positions as requested by the
Chief Executive Officer.

2. General Responsibilities:

•   Operate to the highest ethical and moral standards.

•   Comply with our policies and procedures.

•   Adhere to quality standards set by regulations, and our policies, procedures
and mission.

 



--------------------------------------------------------------------------------



 



James Merritt, M.D.
September 7, 2006
Page 2 of 7

•   Communicate effectively with supervisors, colleagues and subordinates. Be
committed to team effort and be willing to assist in unrelated job areas when
called upon.

•   Provide administrative leadership for us and provide knowledge-based
expertise in related areas that can be applied to meeting the strategic goals.

•   Travel as needed.

3. We would initially compensate you at the rate of $325,000 per year, less
payroll deductions and withholding, payable in accordance with our payroll
policies. We will review your base salary from time to time (but no less
frequently than annually) in accordance with our procedures for increasing
salaries of similarly situated executives.
4. We would recommend that our Board of Directors grant you an incentive stock
option to purchase up to 300,000 shares of our common stock under our 2005
Equity Incentive Plan pursuant to a Stock Option Agreement in substantially the
form attached hereto as Exhibit A (the “Stock Option Agreement”). Please note
that the grant date, vesting commencement date and exercise price of this option
will be determined by our Board of Directors, or a committee thereof. There
would also be the possibility of receiving additional stock options in the
future based upon your performance and our overall success.
5. In addition and subject to the remainder of this section 5 and section 6, in
the event of your Involuntary Termination (as defined in the Stock Option
Agreement) (a) you will receive an amount equal to your base salary for the
6-month period immediately prior to the effective date of such Involuntary
Termination, payable in 6 substantially equal installments over the 6-month
period following such effective date and (b) we will pay all costs that we would
otherwise have incurred to maintain your health, welfare and retirement benefits
if you had continued to render services to us for 6 continuous months after such
effective date. Prior to your receipt of any payment or benefit provided by this
section 5, you must execute a “mutual release” in substantially the form
attached hereto as Exhibit B, as such may be revised by the Company, acting
reasonably, to reflect changes in legal requirements, or such other form as may
be mutually agreed to by you and the Company. Such release will specifically
relate to all of your rights and claims and the Company’s rights and claims in
existence at the time of such execution and will confirm your obligations under
the Company Confidentiality Agreement (as defined in Section 9 below). It is
understood that you will have a certain period to consider whether to execute
such release, and you may revoke such release within 7 business days after
execution. In the event you do not execute such release within the applicable
period, or if you revoke such release within the subsequent 7-business-day
period, you will not be entitled to the payments and benefits described in this
section 5.
6. You acknowledge and agree that any payment to be made or benefit to be
provided to you pursuant to section 5 will be delayed to the extent necessary
for this letter agreement and such payment or benefit to comply with
Section 409A of the Internal Revenue Code (“Section 409A”); provided that, if
any payment to be made or benefit to be provided to you is delayed as a result
of this section 6, such payment or benefit will be paid to you in a lump-sum as
soon as permitted under Section 409A. In addition, if we reasonably determine
that a change in applicable law following the date set forth above causes the
payments to be made or benefits to be provided to be payable to you without
delay but in another manner that complies with Section 409A, you and we agree to
amend this letter agreement to reform the payment provisions set forth in
section 5 to provide to you economic benefits that are as close as reasonably
possible to

 



--------------------------------------------------------------------------------



 



James Merritt, M.D.
September 7, 2006
Page 3 of 7
those contemplated by section 5 but that still comply with Section 409A. Subject
to the foregoing, this letter agreement will be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A. Any
provision of this letter agreement to the contrary notwithstanding, we may adopt
such amendments to this letter agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that we determine are necessary to comply with the
requirements of Section 409A; provided, that, prior to taking any such action,
we will confer with you and take your input into account in good faith.
7. As an our employee, you would be entitled to participate in our medical,
dental, life insurance and 401(k) programs on the same terms as our other
full-time employees. These programs as well as other employee benefits and
policies are described in further detail in our Policies and Procedures Manual.
We reserve the right to modify or amend at our sole discretion the terms of any
and all employee benefit programs from time to time without advance notice to
our employees. Notwithstanding our employee vacation policy set forth in the
Policies and Procedures Manual, you would be entitled to 30 vacation days per
year which would accrue in accordance with our general vacation accrual policy.
8. Your employment with us would be “at will” and not for a specified term. We
make no express or implied commitment that your employment will have a minimum
or fixed term, that we may take adverse employment action only for cause or that
your employment is terminable only for cause. We may terminate your employment
with or without cause and with or without advance notice at any time and for any
reason. Any contrary representations or agreements that may have been made to
you are superseded by this letter agreement. The at-will nature of your
employment described by this letter agreement shall constitute the entire
agreement between you and ADVENTRX concerning the nature and duration of your
employment. Although your job duties, title and compensation and benefits may
change over time, the at-will nature of your employment with us can only be
changed in a written agreement signed by you and our CEO.
9. Our proprietary rights and confidential information are among our most
important assets. In addition to signing this letter agreement as a condition to
your employment, you must also sign the Company’s current Confidential
Information, Non-Solicitation and Invention Assignment Agreement (the “Company
Confidentiality Agreement”).
10. We require that in the course of your employment with us that you not use or
disclose to us any confidential information, including trade secrets, of any
former employer or other person to whom you have had an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by us. During our
discussions about your proposed job duties, you assured us that you would be
able to perform those duties within the guidelines just described. Accordingly,
you further agree that you will not bring on to our premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.
11. As an employee, we require that you comply with all of our policies and
procedures, including, without limitation, our Code of Business Conduct and
Ethics, a copy of which will, at

 



--------------------------------------------------------------------------------



 



James Merritt, M.D.
September 7, 2006
Page 4 of 7
your request, be provided to you prior to your beginning work with us. You may
be required to sign certain documents acknowledging your receipt and
understanding of our policies and procedures. Violation of any or our policies
or procedures would be cause for disciplinary action including termination.
12. Your employment with us is also conditioned upon your ability to provide
adequate documentation of your legal right to work in the United States, as well
as educational credentials, and successful completion of our reference checking
process. If you make any misrepresentations to us or omit to state a material
fact necessary in order to make another statement made not misleading, we may
void this letter agreement or, if you are already employed, terminate your
employment.
13. Any controversy, claim or dispute between you and the company concerning
this letter agreement or documents attached hereto, your employment or the
severance of your employment shall be finally settled by arbitration held in San
Diego, California by one (1) arbitrator in accordance with the rules of
employment arbitration then followed by the American Arbitration Association or
any successor to the functions thereof. The arbitrator shall apply California
law (as applied to agreements between California residents entered into and to
be performed entirely within California) in the resolution of all controversies,
claims and disputes and shall have the right and authority to determine how his
or her decision or determination as to each issue or matter in dispute may be
implemented or enforced. Any decision or award of the arbitrator shall be final
and conclusive on the parties. The parties shall bear equally all costs of the
arbitrator in any action brought under this section 13 unless otherwise required
by law (in which case such costs will be borne as required by law).
14. In the event of any dispute related to or based upon this letter agreement
or documents attached hereto, the arbitrator has the right to allocate between
the parties, as the arbitrator may determine, the costs of the arbitrator
(unless the allocation of the costs of the arbitration are otherwise mandated by
law) and the reasonable costs and expenses (including reasonable attorneys’ fees
and costs) of each party incurred in connection with such arbitration.
15. This letter agreement and documents attached hereto shall be governed
pursuant to the laws of the State of California as applied to agreements between
California residents entered into and to be performed entirely within
California.
16. If any portion of this letter agreement shall, for any reason, be held
invalid or unenforceable, or contrary to public policy or any law, the remainder
of this letter agreement shall not be affected by such invalidity or
unenforceability, but shall remain in full force and effect, as if the invalid
or unenforceable term or portion thereof had not existed within this letter
agreement.

 



--------------------------------------------------------------------------------



 



James Merritt, M.D.
September 7, 2006
Page 5 of 7
17. If you accept the terms and conditions set forth in this letter agreement,
we would like you to begin full time work with us on September 7, 2006, and this
letter agreement will be effective as of such date. I look forward to you
joining us and being an integral and important part of our team. Please sign
below to accept this offer and return the fully executed letter to me within
five business days. You should keep one copy of this letter for your own
records.
Sincerely,

     
ADVENTRX Pharmaceuticals, Inc.
  ACCEPTED AND AGREED:
 
   
/s/ Evan Levine
 
   
Evan Levine
  /s/ James Merritt
 
   
Chief Executive Officer
  James Merritt, M.D.
 
   
 
  Date: September 7, 2006

 



--------------------------------------------------------------------------------



 



James Merritt, M.D.
September 7, 2006
Page 6 of 7
Exhibit A
STOCK OPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



James Merritt, M.D.
September 7, 2006
Page 7 of 7
Exhibit B
RELEASE

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Stock Option Agreement
     ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
the undersigned person (“Optionee”) have entered into this Stock Option
Agreement (this “Agreement”) effective as of the Grant Date set forth below. The
Company has granted to Optionee the option (the “Option”) to purchase the number
of shares (the “Shares”) of common stock, par value $0.001 per share, of the
Company (“Common Stock”) set forth below at the per Share purchase price (the
“Exercise Price”) set forth below, pursuant to the terms of this Agreement. The
Option was granted under the Company’s 2005 Equity Incentive Plan (the “Plan”).

     
Optionee Name:
  James Merritt
Grant Date:
  MM/DD/YYYY
Vesting Commencement Date:
  MM/DD/YYYY
Shares:
  300,000
Exercise Price:
  $X.XX

1. Terms of Plan. All capitalized terms used in this Agreement and not otherwise
defined shall have the meanings ascribed thereto in the Plan. Optionee confirms
and acknowledges that Optionee has received and reviewed copies of the Plan and
the Information Statement, dated July 13, 2005, with respect to the Plan.
Optionee and the Company agree that the terms and conditions of the Plan are
incorporated in this Agreement by this reference.
2. Nature of the Option. The Option has been granted as an incentive to
Optionee’s Continuous Service, and is in all respects subject to such Continuous
Service and all other terms and conditions of this Agreement. The Option is
intended to be an Incentive Option within the meaning of the Plan.
3. Vesting and Exercise of Option. The Option shall vest and become exercisable
during its term in accordance with the following provisions:
     (a) Vesting and Right of Exercise.
(i) The Option shall vest and become exercisable with respect to one
forty-eighth of the Shares on each successive monthly anniversary of the Vesting
Commencement Date until all of the Shares have vested, subject to Optionee’s
Continuous Service; provided, however, that, in the event of an Involuntary
Termination (as defined in Section 10 below) but subject to Optionee’s timely
execution of the release (the “Release”) referred to in that certain letter
agreement, dated September 7, 2006, by and between the Company and Optionee
offering employment to Optionee (the “Offer Letter”) and Optionee’s not revoking
the Release as described in the Offer Letter, the Option shall vest and become
exercisable, effective immediately prior to the effective date of such
Involuntary Termination,

 



--------------------------------------------------------------------------------



 



with respect to that number of the Shares that would have vested and become
exercisable had Optionee remained in Continuous Service for 6 months following
the effective date of such Involuntary Termination.
(ii) In the event of Optionee’s death, disability or other termination of
Optionee’s Continuous Service, the Option shall be exercisable in the manner and
to the extent provided in Section 6.3 of the Plan; provided, however, that,
anything in Section 6.3(a)(i) to the contrary notwithstanding but subject to
Optionee’s timely execution of the Release and Optionee’s not revoking the
Release as described in the Offer Letter, in the event of an Involuntary
Termination, the Option shall remain exercisable for 180 days following the
effective date of such Involuntary Termination.
(iii) No fraction of a Share shall be purchasable or deliverable upon exercise
of the Option, but in the event any adjustment hereunder of the number of Shares
shall cause such number to include a fraction of a Share, such number of Shares
shall be rounded down to the nearest smaller whole number of Shares.
     (b) Method of Exercise. In order to exercise any portion of the Option
which has vested, Optionee shall notify the Company in writing of the election
to exercise such vested portion of the Option and the number of Shares in
respect of which the Option is being exercised, by executing and delivering the
Notice of Exercise of Stock Option in the form attached hereto as Exhibit A (the
"Exercise Notice”). The certificate or certificates representing Shares as to
which the Option has been exercised shall be registered in the name of Optionee.
     (c) Restrictions on Exercise.
(i) Optionee may exercise the Option only with respect to Shares that have
vested in accordance with Section 3(a) of this Agreement.
(ii) Optionee may not exercise the Option if the issuance of the Shares upon
such exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable federal or state securities law or
other law or regulation.
(iii) The method and manner of payment of the Exercise Price will be subject to
the rules under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board if such rules apply to the Company at
the date of exercise.
(iv) As a condition to the exercise of the Option, the Company may require
Optionee to make any representation or warranty to the Company at the time of
exercise of the Option as in the opinion of legal counsel for

 



--------------------------------------------------------------------------------



 



the Company may be required by any applicable law or regulation, including the
execution and delivery of an appropriate representation statement. Accordingly,
the stock certificate(s) for the Shares issued upon exercise of the Option may
bear appropriate legends restricting transfer.
(v) Optionee may only exercise the Option upon, and the obligations of the
Company under this Agreement to issue Shares to Optionee upon any exercise of
the Option is conditioned on, satisfaction of all federal, state, local or other
withholding tax obligations associated with such exercise (whether so required
to secure for the Company an otherwise available tax deduction or otherwise)
(“Withholding Obligations”). The Company reserves the right to require Optionee
to remit to the Company an amount sufficient to satisfy all Withholding
Obligations prior to the issuance of any Shares upon any exercise of the Option.
Optionee authorizes the Company to withhold in accordance with applicable law
from any compensation payable to Optionee any amounts necessary to meet any
Withholding Obligations.
4. Non-Transferability of Option. The Option may not be transferred in any
manner other than by will or by the laws of descent and distribution. The terms
of this Agreement shall bind the executors, administrators, heirs and successors
of Optionee.
5. Method of Payment.
     (a) Upon exercise, Optionee shall pay the aggregate Exercise Price of the
Shares purchased by any of the following methods, or a combination thereof, at
the election of Optionee:
(i) by cash;
(ii) by certified or bank cashier’s check;
(iii) if shares of Common Stock are traded on an established stock market or
exchange on the date of exercise, by surrender of whole shares of Common Stock
having a Market Value equal to the portion of the Exercise Price to be paid by
such surrender, provided that if such shares of Common Stock to be surrendered
were acquired upon exercise of an Incentive Option, Optionee must have first
satisfied the holding period requirements under Section 422(a)(1) of the Code;
or
(iv) if shares of Common Stock are traded on an established stock market or
exchange on the date of exercise, pursuant to and under the terms and conditions
of any formal cashless exercise program authorized by the Company entailing the
sale of the Stock subject to an Option in a brokered transaction (other than to
the Company).

 



--------------------------------------------------------------------------------



 



     (b) If Optionee shall pay all or a portion of the aggregate Exercise Price
due upon an exercise of the Option by surrendering shares of Common Stock
pursuant to Section 5(a)(iii), then Optionee:
(i) shall accompany the Exercise Notice with a duly endorsed blank stock power
with respect to the number of shares of Common Stock to be surrendered and shall
deliver the certificate(s) representing such surrendered shares to the Company
at its principal offices within two business days after the date of the Exercise
Notice;
(ii) authorizes and directs the Secretary of the Company to transfer so many of
the shares of Common Stock represented by such certificate(s) as are necessary
to pay the aggregate Exercise Price in accordance with this Agreement;
(iii) agrees that Optionee may not surrender any fractional share as payment of
any portion of the Exercise Price; and
(iv) agrees that, notwithstanding any other provision in this Agreement,
Optionee may only surrender shares of Common Stock owned by Optionee as of the
date of the Exercise Notice in the manner and within the time periods allowed
under Rule 16b-3 promulgated under the Exchange Act.
6. Adjustments to Option. Subject to any required action by the stockholders of
the Company, the number of Shares covered by the Option, and the Exercise Price,
shall be proportionately adjusted in accordance with and pursuant to Section 8.1
of the Plan. Such adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided in this Agreement, no issue by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares or the Exercise Price.
7. Term of Option. The Option may not be exercised more than 10 years after the
Grant Date, and may be exercised during such term only in accordance with the
terms of this Agreement.
8. Not Employment Contract. Nothing in this Agreement shall confer upon Optionee
any right to continue in the employ of the Company or shall interfere with or
restrict in any way the rights of the Company, which are hereby expressly
reserved, to terminate Optionee’s Continuous Service at any time for any reason
whatsoever, with or without cause, subject to the provisions of applicable law.
9. Tax Consequences Generally. Optionee acknowledges that Optionee may suffer
adverse tax consequences as a result of Optionee’s exercise of the Option.
Optionee acknowledges that the Company advises that Optionee consult with
Optionee’s tax

 



--------------------------------------------------------------------------------



 



advisers in connection with any exercise of the Option or disposition of the
Shares receivable upon exercise of the Option. Optionee agrees that Optionee is
not relying on the Company for any tax advice with respect to the acceptance or
exercise of the Option, the disposition of any Shares Optionee may acquire upon
exercise of the Option or otherwise. Any adverse consequences incurred by an
Optionee with respect to the use of shares of Common Stock to pay any part of
the aggregate Exercise Price or of any tax in connection with the exercise of an
Option, including, without limitation, any adverse tax consequences arising as a
result of a disqualifying disposition within the meaning of Section 422 of the
Code shall be the sole responsibility of Optionee.
10. Adjustments in Acquisitions.
In accordance with the provisions of Section 8.2(a) of the Plan, the Option will
Accelerate in full in the event of an Acquisition constituting a Change of
Control if Optionee remains employed by the Company or one of its Affiliates as
of the closing date of such Acquisition, and the Option is not assumed or
replaced by the successor or acquiring entity or the entity in control of such
successor or acquiring entity in accordance with Section 8.2 (referred to for
purposes of this section as the “Acquirer”); provided, however, that, even if
the Option is assumed or replaced by the Acquirer, 50% of any unvested portion
of the Option shall be deemed to have vested as of the closing date of such
Acquisition and the remaining unvested portion of the Option (after taking into
account the foregoing) shall vest ratably by month over the 12-month period
beginning on the closing of such Acquisition, subject to Optionee’s Continuous
Service. Otherwise, the Option will not Accelerate in the event of an
Acquisition. In this regard, if Optionee is offered employment or some other
continuing role by or on behalf of the Acquirer, including but not limited to,
continuing employment with the Company, and in connection therewith, the
Acquirer offers to assume or replace the Option, the Option will not Accelerate
if Optionee does not accept the offer. For clarification, the Option will
Accelerate in full in the event of an Acquisition constituting a Change of
Control even if Optionee does not remain employed by the Company or one of its
Affiliates as of the closing date of such Acquisition if Optionee is the subject
of an Involuntary Termination prior to such Acquisition and such Involuntary
Termination is directly connected with or the result of such Acquisition.
If, following a Change of Control in which the Option has been assumed by the
successor or acquiring entity as of the closing date of such Change of Control,
in the event of Optionee’s Involuntary Termination of employment within
24 months after the closing date of such Change of Control the vesting of the
assumed Option shall be accelerated such that the Option will so vest as of the
effective date of such Involuntary Termination with respect to all Shares that
would have become vested during such 24-month period but for the Change of
Control and Involuntary Termination (assuming Optionee’s Continuous Service). An
“Involuntary Termination” is one that occurs by reason of dismissal for any
reason other than Misconduct or of voluntary resignation following: (i) a change
in position that materially reduces the level of Optionee’s responsibility,
(ii) a material reduction in Optionee’s base salary, or (iii) relocation by more
than 50 miles; provided that (ii) and (iii) will apply only if Optionee has not
consented to the change or

 



--------------------------------------------------------------------------------



 



relocation. “Misconduct” shall mean the commission of any act of fraud,
embezzlement or dishonesty by Optionee, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Company (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business affairs of the Company (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Company (or any Parent or
Subsidiary) may consider as grounds for the dismissal or discharge of Optionee.
11. Consent of Spouse/Domestic Partner. Optionee agrees that Optionee’s spouse’s
or domestic partner’s interest in the Option is subject to this Agreement and
such spouse or domestic partner is irrevocably bound by the terms and conditions
of this Agreement. Optionee agrees that all community property interests of
Optionee and Optionee’s spouse or domestic partner in the Option, if any, shall
similarly be bound by this Agreement. Optionee agrees that this Agreement is
binding upon Optionee’s and Optionee’s spouse’s or domestic partner’s executors,
administrators, heirs and assigns. Optionee represents and warrants to the
Company that Optionee has the authority to bind Optionee’s spouse/domestic
partner with respect to the Option. Optionee agrees to execute and deliver such
documents as may be necessary to carry out the intent of this Section 11 and the
consent of Optionee’s spouse/domestic partner.
     IN WITNESS WHEREOF, Optionee and the Company have entered into this
Agreement as of the Grant Date.

                ADVENTRX Pharmaceuticals, Inc.    James Merritt             
By:             Name:           Title:                    

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Notice of Exercise of Stock Option
I                      (please print legibly) hereby elect to exercise the stock
options(s) identified below (the “Option(s)”) granted to me by ADVENTRX
Pharmaceuticals, Inc. (the “Company”) under its 2005 Equity Incentive Plan (the
“Plan”) with respect to the number of shares of Common Stock of the Company set
forth below (the “Shares”). I represent that each Share is fully vested and
exercisable and subject to the Option(s). I acknowledge and agree that my
exercise of the Option(s) is subject to the terms and conditions of the Plan and
the Stock Option Agreement(s) governing the Option(s).
1.                      Shares at $                     per share (Grant date):
                    
2.                      Shares at $                     per share (Grant date):
                    
3.                      Shares at $                     per share (Grant date):
                    
4.                      Shares at $                     per share (Grant date):
                    



I choose to pay for the exercise of the above option(s) as follows (please
circle applicable item numbers):
1. Cash: $                    
2. Check: $                     (please make checks payable to ADVENTRX
Pharmaceuticals, Inc.)
3. Surrender of                      Shares:



Please deliver the stock certificate(s) representing the Shares to (please print
legibly):
 
 
 
 

     
Name:
 
 
 
  (please print legibly)

     
Signature:
 
 

     
Date:
 
 

     
Phone No:
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE
Pursuant to that certain letter agreement, dated September 7, 2006, by and
between ADVENTRX Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and the undersigned (“Executive” and, together with the Company, each, a “Party”
and, collectively, the “Parties”) offering employment to Executive (the “Offer
Letter”) and that certain Stock Option Agreement issued in connection with the
Offer Letter (the “Option Agreement”), and in consideration of and as a
condition precedent to the payments and benefits provided under Section 5 of the
Offer Letter and other benefits provided under Sections 5(a)(i) and 5(a)(ii) of
the Option Agreement, Executive and the Company each hereby furnish the other
with this Release.
Executive hereby confirms his/her obligations under the Company’s Confidential
Information, Non-Solicitation and Invention Assignment Agreement.
On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its parents, subsidiaries and affiliates, and each of
their respective past or present officers, directors, agents, servants,
employees, shareholders, predecessors, successors and assigns, and all persons
acting by, through, under, or in concert with them, or any of them, of and from
any and all suits, debts, liens, contracts, agreements, promises, claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.
The Company, for itself and each of its parents subsidiaries and affiliates and
each of their respective predecessors successors and assigns over which the
Company has control and the right to release Executive as set forth herein,
hereby waives, releases, acquits and forever discharges





--------------------------------------------------------------------------------



 



Executive and Executive’s heirs, estate and beneficiaries, and all persons
acting by, through, under, or in concert with them, or any of them, of and from
any and all Claims, from the beginning of time to the date hereof, including
without limitation, Claims that arose as a consequence of Executive’s employment
with the Company, or arising out of the termination of such employment
relationship, or arising out of any act committed or omitted during or after the
existence of such employment relationship, all up through and including the date
on which this Release is executed, including, but not limited to, Claims which
were, could have been, or could be the subject of an administrative or judicial
proceeding filed by the Company or on the Company’s behalf under federal, state
or local law, whether by statute, regulation, in contract or tort. This Release
includes, but is not limited to: (1) Claims for intentional and negligent
infliction of emotional distress; (2) tort Claims for personal injury;
(3) Claims or demands related to salary, bonuses, commissions, stock, stock
options, or any other ownership interest in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, front pay, back pay or any
other form of compensation; (4) Claims for breach of contract; (5) Claims for
any form of retaliation, harassment, or discrimination; (6) Claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the ADEA, the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that the Company’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective, the
Company agrees not to seek or accept any money damages or any other relief upon
the filing of any such administrative or judicial charges or complaints.
The Parties acknowledge that each has read and understands Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” The Parties
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to the release by
each Party of any unknown Claims either Party may have against the other Party.
Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Offer Letter and
the Stock Option Agreement, any right Executive may have to vested or earned
compensation and benefits, or Executive’s eligibility for indemnification under
applicable law, Company governance documents, Executive’s indemnification
agreement with the Company or under any applicable insurance policy with respect
to Executive’s liability as an employee or officer of the Company.
If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he/she is knowingly and voluntarily waiving and
releasing any rights he/she may have under ADEA. Executive also acknowledges
that the consideration given under the Offer Letter and Option Agreement for the
release set forth herein is in addition to anything of value to which he/she was
already entitled. Executive further acknowledges that he/she has been advised by
this writing, as required by the ADEA, that: (A) his/her waiver and release do
not apply to any rights or claims that may arise on or after the date he/she
executes this Release; (B) Executive has the right to consult with an attorney
prior to executing this Release; (C) Executive has [21]1 [45]2





--------------------------------------------------------------------------------



 



days to consider this Release (although he/she may choose to voluntarily execute
this Release earlier); (D) Executive has 7 days following the execution of this
Release to revoke the Release; [and]1 (E) this Release shall not be effective
until the date upon which the revocation period has expired, which shall be the
8th day after this Release is executed by Executive, without Executive’s having
given notice of revocation[; and (F) Executed has received with this Release a
detailed list of job titles and ages of all employees who were terminated in the
group termination of which Executive’s termination is a part and the ages of all
employees of the Company in the same job classification or organizational unit
who were not so terminated]2.
Each Party further acknowledges that such Party has carefully read this Release,
and knows and understands its contents and its binding legal effect. Each Party
acknowledges that by signing this Release, such Party does so of such Party’s
own free will, and that it is such Party’s intention that such Party be legally
bound by its terms.

         
 
                  James A. Merritt    
 
       
Date:
       
 
        ADVENTRX PHARMACEUTICALS, INC.    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
Date:
       

 

1   Include only if an individual termination   2   Include only if a group
termination.

